Morrill, C. J.
Appellee instituted suit on a note of Guy Stokes, as well as upon a mortgage of Guy Stokes and his wife, Nancy B. Stokes, of two negroes, to secure the payment of the note, and he obtained a judgment.
During the pendency of the suit Guy Stokes died, and the judgment was that the negroes be sold, the proceeds of the sale be applied to the payment of the debt, and the surplus to the wife; and should the debt be unpaid by the proceeds of the sale, that the part remaining unpaid be ranked among the acknowledged debts of the succession.
We see no error in this judgment, but as the status of the mortgaged property is different now from what it was at the time of the rendition of the judgment, it will be so reformed as to leave out whatever relates to the mortgage and its consequences. And as the succession of Guy Stokes, deceased, has not appealed herein, we have no jurisdiction as to the estate; and, therefore, dismiss the case at the costs of the appellant and sureties.
Ordered accordingly.